Exhibit 10.1

 

March 24, 2016

 

Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN  47006

 

Re:          Amendment No. 3 to Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Private Shelf Agreement, dated as of December 6, 2012
(as amended by Amendment No. 1 dated as of December 15, 2014 and Amendment No. 2
dated as of December 19, 2014, the “Note Agreement”), by and among
Hillenbrand, Inc., an Indiana corporation (the “Company”), PGIM, Inc. (f/k/a
Prudential Investment Management, Inc.) (“Prudential”) and each Prudential
Affiliate (as therein defined) that has become or becomes bound thereby. 
Capitalized terms used herein that are not otherwise defined herein shall have
the meaning specified in the Note Agreement.

 

The Company has requested that the Required Holders agree to amend the Note
Agreement, as more particularly described below.  Subject to the terms and
conditions hereof, the Required Holders are willing to agree to such request.

 

Accordingly, in accordance with the provisions of Section 18.1 of the Note
Agreement, and in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.        Amendments to the Note Agreement.  Effective upon the
Effective Date (as defined below):

 

1.1          Each reference in the Note Agreement to “$150,000,000 Private Shelf
Facility” is hereby amended and restated to read:  “Private Shelf Facility”.

 

1.2          Each reference in the Note Agreement to “Prudential Investment
Management, Inc.” is hereby amended and restated to read:  “PGIM, Inc.”.

 

1.3          Section 1.1 of the Note Agreement is hereby amended to replace the
reference to “$150,000,000” therein with a reference to “$200,000,000”.

 

--------------------------------------------------------------------------------


 

1.4          Clause (i) of Section 2.1(b) of the Note Agreement is hereby
amended and restated in its entirety to read as follows:

 

(i)  March 24, 2019 (or, if such date is not a New York Business Day, the New
York Business Day next preceding such date)

 

SECTION 2.        Representations and Warranties.  Each of the Company and each
Guarantor represents and warrants that (a) the execution and delivery of this
letter has been duly authorized by all requisite corporate action on behalf of
the Company and such Guarantor, this letter has been duly executed and delivered
by an authorized officer of the Company and such Guarantor, and the Company and
such Guarantor has obtained all authorizations, consents, and approvals
necessary for the execution, delivery and performance of this letter and such
authorizations, consents and approvals are in full force and effect, (b) each
representation and warranty set forth in Section 5 of the Note Agreement and the
other Transaction Documents is true and correct in all material respects as of
the date of execution and delivery of this letter by the Company and such
Guarantor with the same effect as if made on such date (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date) and (c) after giving effect to the amendments in Section 1, no Event of
Default or Default exists.

 

SECTION 3.        Conditions to Effectiveness.  The amendments described in
Section 1 above shall become effective on the date (the “Effective Date”) when
each of the following conditions has been satisfied:

 

3.1          Documents.  Each holder of a Note shall have received original
counterparts of this letter executed by the Company, the Guarantors and the
Required Holders.

 

3.2          Proceedings.  All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated by this letter shall be
reasonably satisfactory to Prudential, and Prudential shall have received all
such counterpart originals or certified or other copies of such documents as it
may reasonably request.

 

SECTION 4.        Available Facility Amount.  The Company and Prudential
expressly agree and acknowledge that as of the date of this letter, after giving
effect to the amendments in Section 1 of this letter, the Available Facility
Amount will be $100,000,000.  NOTWITHSTANDING THE FOREGOING, THIS LETTER AND THE
NOTE AGREEMENT HAVE BEEN ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT
TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS
A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                         Reference to and Effect on Note Agreement and
Notes; Ratification of Transaction Documents.  Upon the effectiveness of the
amendments in Section 1 of this letter, each reference to the Note Agreement in
any other Transaction Document shall mean and be a reference to the Note
Agreement, as modified by this letter.  Except as specifically set forth in
Section 1 hereof, the Note Agreement, the Notes and each other Transaction
Document shall remain in full force and effect and are hereby ratified and
confirmed in all respects.  Except as specifically stated in this letter, the
execution, delivery and effectiveness of this letter shall not (a) amend the
Note Agreement, any Note or any other Transaction Document, (b) operate as a
waiver of any right, power or remedy of Prudential or any holder of the Notes,
or (c) constitute a waiver of, or consent to any departure from, any provision
of the Note Agreement, any Note or any other Transaction Document at any time. 
The execution, delivery and effectiveness of this letter shall not be construed
as a course of dealing or other implication that Prudential or any holder of the
Notes has agreed to or is prepared to grant any consents or agree to any
amendment to the Note Agreement in the future, whether or not under similar
circumstances.

 

SECTION 6.                         Reaffirmation.  Each Guarantor hereby
consents to the foregoing amendments to the Note Agreement and hereby ratifies
and reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Guaranty Agreement and each other Transaction Document,
after giving effect to such amendments.  Each Guarantor hereby acknowledges
that, notwithstanding the foregoing amendments, that the Guaranty Agreement and
each other Transaction Document remains in full force and effect and is hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Guarantor agrees and confirms that the Guaranty Agreement continues to guaranty
the Guaranteed Obligations (as defined in the Guaranty Agreement) arising under
or in connection with the Note Agreement, as amended by this letter agreement,
or any of the Notes.

 

SECTION 7.                         Expenses.  The Company hereby confirms its
obligations under Section 16.1 of the Note Agreement in connection with the
transactions hereby contemplated, whether or not such transactions are
consummated.

 

SECTION 8.                         Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE OF LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

SECTION 9.                         Counterparts; Section Titles.  This letter
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.  Delivery of an executed counterpart of a
signature page to this letter by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this

 

3

--------------------------------------------------------------------------------


 

letter. The section titles contained in this letter are and shall be without
substance, meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

PGIM, INC.

 

 

 

By:

/s/ Jason Boe

 

 

Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA

 

 

 

By:

/s/ Jason Boe

 

 

Vice President

 

 

 

THE GIBRALTAR LIFE INSURANCE CO.,
LTD.

 

 

 

By:

Prudential Investment Management Japan

 

 

Co., Ltd. (as Investment Manager)

 

 

 

By:

PGIM, Inc.

 

 

(as Sub-Adviser)

 

 

 

 

 

 

By:

/s/ Jason Boe

 

 

Vice President

 

 

 

PAR U HARTFORD LIFE & ANNUITY

 

COMFORT TRUST

 

 

 

By:

Prudential Arizona Reinsurance Universal
Company (as Grantor)

 

 

 

By:

PGIM, Inc.

 

 

(as Investment Manager)

 

 

 

 

 

 

By:

/s/ Jason Boe

 

 

 

Vice President

 

Amendment No. 3 to Private Shelf Agreement

 

--------------------------------------------------------------------------------


 

 

THE LINCOLN NATIONAL LIFE INSURANCE

 

COMPANY

 

FARMERS INSURANCE EXCHANGE

 

MID CENTURY INSURANCE COMPANY

 

THE INDEPENDENT ORDER OF FORESTERS

 

 

 

By:

Prudential Private Placement Investors, L.P.

 

 

(as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ Jason Boe

 

 

Vice President

 

Amendment No. 3 to Private Shelf Agreement

 

--------------------------------------------------------------------------------


 

The foregoing letter is
hereby accepted as of the
date first above written:

 

HILLENBRAND, INC.

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Treasurer

 

 

Amendment No. 3 to Private Shelf Agreement

 

--------------------------------------------------------------------------------


 

BATESVILLE CASKET COMPANY, INC.

 

BATESVILLE MANUFACTURING, INC.

 

BATESVILLE SERVICES, INC.

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Treasurer

 

 

 

 

 

COPERION K-TRON PITMAN, INC.

 

ROTEX GLOBAL, LLC

 

K-TRON INVESTMENT CO.

 

TERRASOURCE GLOBAL CORPORATION

 

RED VALVE COMPANY, INC.

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

COPERION CORPORATION

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Vice President and Assistant Treasurer

 

 

 

 

 

 

 

PROCESS EQUIPMENT GROUP, INC.

 

 

 

 

 

By:

/s/ Theodore S. Haddad, Jr.

 

Name:

Theodore S. Haddad, Jr.

 

Title:

Treasurer

 

 

Amendment No. 3 to Private Shelf Agreement

 

--------------------------------------------------------------------------------